Case 19-11240-LSS Doc 437 Filed 07/23/19 Page 1 of 2

 

 

 

 

 

 

 

 

077 Ye vps ele PY veyRD ale ong

 

 

oo ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CEE RUD) ) TIS OWE samara
LIAL FOR DESAY oe ‘Spey ma UNS SOIR
a
SALA OQ EEE 7 ‘SPOUD YF] PINTO Sag
CO
SAQA 4 anny FOP A WS DFO IT TY
STU, rot SVE osihyy “OL
f L.
PIP ETD OR WTO TUM
2p) SN) CO on WC ag ML
ONIINASTAdTM INITIO ANVdWOO 4O Wald AVI TIAN
i@ALON ATLOVMAOD Ad LONNVO AONVUVAddV YAOA UO ATAVATO INId ISVATA
6T/EC/L ‘ALVG SST OPcIT-61 ‘ON ASVO
Z VON WOOULINOD ‘uy SetuedaioDd (Ii  ‘aIWWN aSVO

LAGS NENOIS
 

Case 19-11240-LSS Doc 437 Filed 07/23/19 Page 2 of 2

Z40 1 ebeq BONZIEQJUNQUAOD ZO? 7Xe jeseiq ABBisg

 

 

 

 

 

 

 

 

 

 

3AM ITH HIT! NORE-EF
/ SIOYPasg paeinsasuy jo "xo zeos-cod” MGT! WO Gee “Out
SSTIWLUOD BY “JOYPAD dT uawen, g ahig Aslan (ZL2) u OW zlpseEs AA BuvesH OPpzi-6L —‘saluedwog qi
AINO N&LST/ "1x8 FECE-STS UEWSssng / SU}
uaMod ‘AUB, pa}saazu OTT "9D 8 UaMaD (or) "A IPWIUA LLLe66 Buea} OPEL L-BL ‘souedwod qi
XING
NaLSM / youeeseay xO 0ERE-98S uafeuulays “OUI
fiosy ‘AWE paysssaqy ‘out ‘Yueasay Bioay (ZL2) Basser ZOLSEBS AA, BuyesH = OPZLL-6L ‘sauuRdWiod C14
SAP] / SeAReUesaldey J
$8819 Jones EW X28 OO6P-596 “OU
Asey JUBWIE QHONpAS 3 ubuuessq Sequicig uUeWZINS (p}z) — Jaunral4 UANIEH G/zeE6e A, Buea = OFZLI-GL «= ‘souedwiod G4
AING NALSTI "x8 LS09-29 ho oul
{Sd ‘Aueg payseseqy| 11 J2}812803 B UDSLLOY] {z12) yoreue4 sed gelzese AN Buyese = OPTLE-GL = ‘SoyUEdWIOD C4
AING Nast 7
} du ‘setuedwoy "XO BEBE-ZBZ “oul
OLd ‘JaIqeq Aeq sauor (ZLe)  MOURD MUIRIED ZrLosss AA Buyesy = OFZLL-6L 0 “Saluedwiog a4
Bulussaidayy awey Ww suoydaay Guueaddy qi ddy / Bulpaesolg #asey auweN 3sey | # WA]] # aBeg
NNVZO-9 GLOZ bz Nf sepusyeg papuawuiy
UIBISISAIIS Jeqhs sUNey] sIqelouo :
. } IIs ql S . “T 19 H 13 WY 00°61 POU] Jepusje9
aiNpsyos soueseeddy siuoydals| pouuyu0cy 6LOZ/EZ/ZO -ayeq sepuayeo

aemelaq Jo jouysiq-wnoyD Aojdniyueg “sh goUelaJuoy UNeD
